Anderson, J.,
delivered the opinion of the court.
This is a proceeding by the board of supervisors of Lafayette county and Taylor consolidated school district, appellees, under chapter 28, Laws of 1917, and amendments thereto to validate fourteen thousand, five hundred dollars of bonds of the Taylor consolidated school district in *20said county. Objection to the validation of said bonds was filed by appellants, Hamilton, Walker, and Taylor, taxpayers and qualified electors of said school district. There was a trial before the chancery court under said validation act and a final decree rendered validating said bonds, from which appellants prosecute this appeal.
It is contended on behalf of appellants, and the contention is conceded by appellees, that unless the bonds in question are rendered valid by the curative act (chapter 464, Laws of 1922), they are void. Said statute, as its title imports, is simply a local and special act applying alone to this particular consolidated school district by name, by the terms of which it seeks to remedy and cure all defects in the proceedings providing for the issuance of these identical bonds. Appellants contend that this curative act is violative of section 90, par. (p), of the Constitution, which provides that the legislature shall not pass any local, private, or special law “providing for the management or support of any private or common school, incorporating the same, or granting such school any privileges.” Although it is not expressly conceded by appel-lees, it is .true nevertheless, that if the issuance of these bonds had been authorized by a local or special law, such statute would have been void under the constitutional provision in question, for this court distinctly so held in Hewes v. Langford, 105 Miss. 375, 62 So. 358, and Scarbrough v. McAdams Consolidated School Dist., 124 Miss. 844, 87 So. 140.
In the Hewes case chapter 288, Laws of 1912, authorizing the school board of Harrison county to establish a particular separate school district in that county, was under consideration. It was clearly a local and special act. The court held that the statute was violative of section 90, par. (p), of the Constitution.
In the Scarbrough case the court considered chapter 294, Laws of 1918, a local and special act authorizing the board of supervisors of Attala county to issue bonds for the purpose of building and equipping a high school “in the McAdams consolidated school district.” The court *21held that a consolidated school was a common school of the state, and that said statute violated the constitutional provision in question. The statute is sought to be upheld by Griffith v. Mayor of Vicksburg, 102 Miss. 1, 58 So. 781; Bacot v. Hinds County, 124 Miss. 231, 86 So. 765; and Parker v. Grenada County, 125 Miss. 617, 88. So. 172.
The Griffith case involved the validity of bonds of the city of Vicksburg issued for the construction of a waterworks plant for said municipality. Chapter 126, Laws of 1912, under which the court held the bonds validated, was a general statute applying to all municipalities in the state, the purpose of which was to validate all municipal bonds theretofore authorized by vote of the qualified electors of any municipality, where the municipality had failed to take some necessary steps for the legal issuance of the bonds. The court said in that case that the legislature under the Constitution had the power to subsequently ratify any unauthorized act which it had the power to authorize in advance.
The Bacot case involved the constitutionality of chapter 28, Laws of 1917, creating the office of state bond attorney and providing a method for the validation of municipal bonds. The act was upheld. The legality of road bonds was the question passed upon in that case. The court held that the legislature had the power to provide for the issuance of bonds of counties, municipalities, and other political subdivisions of the state as well as for the validation thereof under said act prior to their issuance and sale.
In the Parker case it was held that after the bonds had been validated by a decree of the chancery court under chapter 28, Laws of 1917 (said validation statute), they could not be questioned; that such a decree was conclusive.
These cases are not in conflict with the Hewes and Scar-brough cases. Entirely different questions, as will be seen, were involved. The question is simply whether under this constitutional provision the legislature can do *22by a curative statute that which it could not authorize in advance. We say it cannot. It cannot do by indirection what it could not do directly. To hold otherwise would to a large extent nullify the constitutional inhibitions against local, special, or private legislation contained in section 90 of our Constitution. Stange v. City of Dubuque, 62 Iowa, 303, 17 N. W. 518; Enterprise v. State, 29 Fla. 128, 10 So. 740.
Reversed, and judgment here for appellants.

Reversed.